Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on April 28th, 2022 has been entered.  Claims 1, 4, and 5 are pending.  Claims 2 and 3 are cancelled.  Claims 1 and 4 have been amended.  The rejection of claims 1 and 4 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.

REASONS FOR ALLOWANCE
Claims 1, 4, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention is for a phosphate reticulated starch with a phosphorus content of 5 — 10 mg per kg crude starch and for the gelatinization temperature of the starch to be 75.4°C.  The instant specification teaches this can be done by cross-linking the starch with low levels of STMP (~0.04%).  No prior art was found that used such a low level of cross-linking reagent with only STMP on pea starch, nor was there any motivation from the prior art to use such a low level of STMP in cross-linking pea starch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791